DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.

Response to Arguments
Regarding the 112, 1st and 2nd rejections related to the limitation “congenital risk”, applicant’s amendments (specifically deleting this term) have overcome this rejection and they are therefore withdrawn.  However, applicant’s amendments have introduced new 112, 2nd issues; see below for a detailed explanation. 
Regarding the 102 rejection, applicant’s amendments and related arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   Specifically, new prior art references have 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-14, 16, 17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] This claim recites: “applying phacoemulsification ultrasound to the patient diagnosed as having cataracts using a phaco system having a first foot pedal, wherein: 
the first foot pedal is configurable to move between a first plurality of positions, 
in a first position of the first plurality of positions, the phaco system provides irrigation only, 
in a second position of the first plurality positions, the phaco system provides irrigation and aspiration, 
and in a third position of the first plurality of positions the phaco system provides irrigation, aspiration, and phaco power”



the second foot pedal is configured to move between a second plurality of positions, 
the ELT instrument fires a single shot from the excimer laser at each position of the second plurality of positions or applies different energy levels for shots fired from the excimer laser at different positions of the second plurality of positions”
Similar to above, it is unclear if the claimed functions (fires a single shot from the excimer laser at each position OR applies different energy levels for shots fired from the excimer laser at different positions) are explicitly required or are merely intended use of the foot pedal.  For examination purposes, the examiner contends that this is merely intended use, as these are not written as active method steps. 

 Claim 1 also recites “performing a pre-operative analysis and diagnosis of the eye condition of the patient”.  It is unclear what the distinction is between these two bolded terms.  Are these two distinct/different steps that must be performed or can a diagnosis of an operable condition be considered both a pre-operative analysis and a diagnosis?  Or in this situation where an operable condition has been diagnosed does a further/separate/additional pre-operative analysis need to be completed?  For 

Furthermore, Claim 1 recites “phaco power”.  It is unclear what this is.  Seemingly, the phaco system provides multiple functions (irrigation, aspiration and ultrasound), so it’s unclear what this phaco power refers to, as seemingly any/all of these functions need power to operate. 

Lastly, claim 1 recites “pulsed energy shots are applied by the ELT instrument to create openings in trabecular meshwork of an eye of the patient in order to provide for easier drainage of the aqueous humor in order to reduce the IOP of the eye”.  The use of passive language (“are applied”) instead of active language (“applying”) makes the scope of the claim confusing.  Specifically, is the claimed application of pulses required are merely an intended use of the laser. 

[Claims 9 and 17] These claims recite the same/similar limitations to claim 1 and are indefinite for the same reasons, see explanation above.  

[Claims 19-22] Similar to above, the use of passive language (“is fired”) makes these limitations indefinite.  Specifically, it’s unclear if these actions are required or are merely intended use of the foot pedal.  For examination purposes, the examiner contends that this is merely intended use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Cataract Surgery combined with excimer laser trabeculotomy to lower intraocular pressure: effectiveness dependent on preoperative IOP” to Toteberg-Harms et al., as evidenced by US 6,283,974 to Alexander, in view of US 2015/0051607 to Hajishah et al. and further in view of US 2002/0183726 to Elbrecht et al.
[Claims 1, 6, 8, 9, 13, 14 and 16] Toteberg-Harms discloses a method of treating a patient having an eye condition, the method comprising: 
performing a pre-operative analysis and diagnosis of the eye condition of the patient (“the indications for a combined phaco-ELT intervention were the presence of a visually significant cataract (BCVA less than or equal to 0.5 Snellen) and a moderately elevated IOP in the absence of medical therapy, or a moderate cataract (BCVA less than or equal to 0.8 Snellen) and uncontrolled IOP despite medical therapy.”; Page 2, Col 1, Section “Methods”’. As well as, “Inclusion criteria were a diagnosis of ocular hypertension”; Page 2, Col 2, Section “Inclusion/exclusion criteria”. This is considered both a pre-operative analysis and diagnosis of the eye condition ); 
phacoemulsification and intracapsular lens implantation (Alcon MA 50 BM, Alcon Inc., Hünenberg, Switzerland) was performed.” Page 2, Col 2, section “Surgical procedure”.  The examiner takes official notice that a standard clear-cornea phacoemulsification procedure inherently includes ultrasound energy; See Alexander; Col 1, line 14 to Col 2, line 7); 
treating the patient with an excimer laser, through the incision in the eye , to prophylactically prevent the onset of glaucoma to reduce intraocular pressure of an eye of the patient using an excimer laser trabeculostomy instrument (“Duration of cataract surgery is only prolonged by 2 – 3 minutes for the excimer laser trabeculotomy and, as the same clear corneal incision as for phacoemulsification is also used for ELT, no additional incision is required.” Page 4, Col 2, section “Discussion”.  “Immediately afterwards… An endoscopically-guided photoablative laser operating at a wavelength of 308 nm (excimer laser, AIDA, TUI-Laser, Munich, Germany) was used to create ten microperforations (ELT channels) into the trabecular meshwork spread over an area of 90°.” Page 2, Col 2, section “Surgical procedure”)
pulsed energy shots are applied by the ELT instrument to create openings in trabecular meshwork of an eye of the patient in order to provide for easier drainage of the aqueous humor in order to reduce the IOP of the eye (“An endoscopically-guided photoablative laser operating at a wavelength of 308 nm (excimer laser, AIDA, TUI-Laser, Munich, Germany) was used to create ten microperforations (ELT channels) into 
Regarding the limitation of “prophylactically prevent the onset of glaucoma to reduce intraocular pressure of an eye”.  The examiner contends that the explicit teaching of “moderately elevated IOP” and “diagnosis of ocular hypertension” is prophylactically preventing the onset of glaucoma.  Specifically, someone with moderately elevated eye pressure does not have glaucoma and is not diagnosed with glaucoma. Therefore, because the patient only has a risk of glaucoma and has not yet been diagnosed with glaucoma nor does the patient have glaucoma yet, this ELT laser procedure is clearly for the prophylactic treatment of glaucoma.  
Toteberg-Harms fails to explicitly disclose the first foot pedal for the phaco system and the second foot pedal for the ELT. However, Hajishah discloses a multifunction foot pedal for use in eye surgery (Figs. 1, 2, 6 and 7; Abstract).  Hajishah explicitly discloses “the three traditional positions ("position" as used herein shall mean the disposition of a foot pedal treadle in a zone defined by a particular range of motion for a particular setting, e.g. irrigation) of the treadle in phacoemulsification include: position 1 for irrigation; position 2 for irrigation and aspiration; and position 3 for irrigation, aspiration, and ultrasonic power” (Par 0058).  Therefore, it would have been obvious to modify Toteberg-Harms to include the multi-function foot pedal of the phaco system with the associated function at each of the three positions, as taught by Hajishah, as this is merely a commonly known and conventional control element to provide the necessary functions/operations for phaco systems. 

[Claims 4, 10 and 11] As discussed above, Toteberg-Harms discloses “An endoscopically-guided photoablative laser operating at a wavelength of 308 nm (excimer laser, AIDA, TUI-Laser, Munich, Germany) was used to create ten microperforations (ELT channels) into the trabecular meshwork”.  Also, Table 1 of Toteberg-Harms discloses the pulsed parameters of the excimer laser.  The examiner contends that the ten microperforations/channels taught by Toteberg-Harms are equivalent to the claimed ten shots, as applicant uses these same terms interchangeably in their own specification.  

 [Claims 7 and 12] As discussed above, Toteberg-Harms discloses that the ELT was performed immediately after the phacoemulsification, and specifically through the same incision by the same surgeon.  This is considered a single surgical procedure. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toteberg-Harms as applied to claim 1 above, and further in view of US 2013/0085484 to Van Valen et al.
Toteberg-Harms is discussed above, but fails to explicitly teach applying anesthesia prior to the surgical procedure.  It is well known to apply anesthesia to the eye prior to ophthalmic procedures; This is explicitly taught by Van Valen (Par 0100).  Therefore, it would have been obvious to one of ordinary skill in the art to apply anesthesia to the eye, as taught by Van Valen, before starting the surgical procedure taught by Toteberg-Harms, as a known component of an ophthalmic surgical procedure, specifically to make the patient comfortable. 

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over “Cataract Surgery combined with excimer laser trabeculotomy to lower intraocular pressure: effectiveness dependent on preoperative IOP” to Toteberg-Harms et al., as .
[Claim 17] Toteberg-Harms discloses a method of treating a patient having an eye condition, the method comprising: 
performing a pre-operative analysis and diagnosis of the eye condition of the patient (“the indications for a combined phaco-ELT intervention were the presence of a visually significant cataract (BCVA less than or equal to 0.5 Snellen) and a moderately elevated IOP in the absence of medical therapy, or a moderate cataract (BCVA less than or equal to 0.8 Snellen) and uncontrolled IOP despite medical therapy.”; Page 2, Col 1, Section “Methods”’. As well as, “Inclusion criteria were a diagnosis of ocular hypertension”; Page 2, Col 2, Section “Inclusion/exclusion criteria”. This is considered both a pre-operative analysis and diagnosis of the eye condition ); 
applying, through an incision in an eye of a patient, phacoemulsification ultrasound to a patient diagnosed as having cataracts using a phaco system (“A standard clear-cornea phacoemulsification and intracapsular lens implantation (Alcon MA 50 BM, Alcon Inc., Hünenberg, Switzerland) was performed.” Page 2, Col 2, section “Surgical procedure”.  The examiner takes official notice that a standard clear-cornea phacoemulsification procedure inherently includes ultrasound energy; See Alexander; Col 1, line 14 to Col 2, line 7); 
treating the patient with an excimer laser, through the incision in the eye , to prophylactically treat glaucoma using an excimer laser trabeculostomy instrument (“Duration of cataract surgery is only prolonged by 2 – 3 minutes for the excimer laser as the same clear corneal incision as for phacoemulsification is also used for ELT, no additional incision is required.” Page 4, Col 2, section “Discussion”.  “Immediately afterwards… An endoscopically-guided photoablative laser operating at a wavelength of 308 nm (excimer laser, AIDA, TUI-Laser, Munich, Germany) was used to create ten microperforations (ELT channels) into the trabecular meshwork spread over an area of 90°.” Page 2, Col 2, section “Surgical procedure”)
Regarding the limitation of “prophylactically treat glaucoma”.  The examiner contends that the explicit teaching of “moderately elevated IOP” and “diagnosis of ocular hypertension” is prophylactically preventing the onset of glaucoma.  Specifically, someone with moderately elevated eye pressure does not have glaucoma and is not diagnosed with glaucoma. Therefore, because the patient only has a risk of glaucoma and has not yet been diagnosed with glaucoma nor does the patient have glaucoma yet, this ELT laser procedure is clearly for the prophylactic treatment of glaucoma.  
Toterberg-Harms fails to explicitly disclose a foot pedal for controlling the firing or power of the laser in the ELT procedure.  However, Hajishah discloses a multi-functional and multi-positional foot pedal (Figs. 1, 2, 6 and 7; Abstract) used in eye surgery procedures.  Specifically, Hajishah discloses that foot pedal has multiple positions each having an assigned function (Figs. 6-7; Par 0050-51). Furthermore, the reference goes on to teach that these positions can be used to control the amount of power and/or the firing (pulses) of the treatment (Par 0058).  However, since the Hajishah is primarily concerned with phacoemulsification treatment, the reference fails to explicitly teach controlling a laser source in the disclosed manner. It is also 
In the same/similar field of endeavor, MacFarland explicitly teaches that it is known in laser surgery procedures for a foot pedal to be specifically configured to control the number of pulses delivered each time the foot switch is depressed (Par 0041).  Therefore, it would have been obvious to modify the Toterberg-Harms system to include the multi-functional and multi-positional foot pedal, as taught by Hajishah, to specifically control the number of laser pulses delivered with each depression, as taught by MacFarland during a laser surgery procedures (specifically the ELT procedures taught by Toterberg-Harms), as this is a known type of foot pedal (multi-positional and multi-functional) used for a known purpose (control the number of pulses during a laser surgery procedure).  The examiner contends that in the specific combination of Hajishah and MacFarland, each depression of the foot pedal relates to a single position/zone (A-E; Figs. 6-7 of Hajishah), i.e. at least one laser pulse being fired at each position. 
[Claims 19-22] The examiner contends that the specific number of shots/pulses fired at each position is an obvious and routine design/engineering choice, and it would be obvious to try any number of pulses desired at each depression/position based on the specific laser treatment, as well as user preferences. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0259880 to Newton.  While Newton does not qualify as prior art, the examiner wanted to bring it to applicant’s attention, as it is extremely similar to applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792